                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALVIN MAURICE HAILEY                            CIVIL ACTION

                     v.                          NO. 19-2171

 C.O. FRED BEARD, et al.


                                          ORDER

       AND NOW, this 23 rd day of January 2020, upon considering Defendants' Motion to

dismiss (ECF Doc. No. 31) the second amended Complaint (ECF Doc. No. 30), with Plaintiff

failing to respond, and for reasons in the accompanying Memorandum, it is ORDERED

Defendants' Motion to dismiss (ECF Doc. No. 31) is GRANTED in part and DENIED in part:

       1.     Defendants' Motion (ECF Doc. No. 31) is GRANTED as to Plaintiffs:

              a.      claims against Major Carbo, Captain Berger, and Officer Errington; and,

              b.     Monell supervisory liability claims;

       2.     Defendants' Motion (ECF Doc. No. 31) is DENIED as to the remaining claims and

the remaining Defendants shall file an Answer no later than February 6, 2020.
